DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-15 are pending in this Office Action.
Claim(s) 7-8, 11, and 13-14 are amended.	

Response to Arguments
Applicant's arguments filed on 11/05/2021 with respect to the rejections of claims 1-15 under 35 USC 102 and 35 USC 103, in light of amended claims 7-8, 11, and 13-14, have been fully considered but they are not persuasive. 
On pages 7-11 of Applicant’s Remarks it is argued that, with regards to the features of claims 1 and 15, reference Abouseif fails to teach or suggest “a core dependent loss value is determined as a function of the parameters of the fiber and at least one loss value due to misalignment in the fiber”, “determining the CDL based on the parameters of the fiber and at least one loss value due to misalignment in the fiber”, “enable efficiently estimating and predicting the performance behavior of the multi-core fiber transmission channel”, and “provide an estimation of the CDL that can be used to predict the performance behavior of the multi-core fiber”. In response to applicant's argument that the references fail to show certain In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The closest claim limitation recited in claims 1 and 15 to which the Applicant may be referring recites “determining a core dependent loss value depending on the fiber parameters and misalignment losses values”. Applicant is reminded that claims must be given their broadest reasonable interpretation consistent with the specification (MPEP 2111). In the present case, the limitation in question recites only “determining a core dependent loss value depending on the fiber parameters and misalignment losses values”. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As is currently written, this claim limitation may be reasonably interpreted as requiring 1.) determining a core dependent loss value, and 2.) a core dependent loss value depending on the fiber parameters and misalignment losses values. Therefore, a cited reference may read on the claim limitation in question if it teaches 1.) a method for determining a core dependent loss value, and 2.) that 
On pages 7-11 of Applicant’s Remarks it is argued that “Froggatt is silent about a determination of the CDL and exploitation of such CDL estimation, to predict the performance behavior of the multi-core fiber transmission channel... Froggatt thus clearly fails to make obvious most of the features of independent claim 1”. The Examiner respectfully disagrees.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “exploitation of such CDL estimation, to predict the performance behavior of the multi-core fiber transmission channel”) are not recited in the rejected claim(s).  Although the claims are 
The closest claim limitation recited in claim 1 to which the Applicant may be referring recites “a system administration device configured to determine a core dependent loss value depending on said fiber parameters and at least one misalignment loss value”. In response to applicant's arguments against reference Froggatt individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the present case, the limitation in question “a system administration device configured to determine a core dependent loss value depending on said fiber parameters and at least one misalignment loss value” was cited as being taught by a combination of features of both Abouseif and Froggatt. Abouseif teaches determining a core dependent loss value depending on said fiber parameters and at least one misalignment loss value (Core Dependent Loss (CDL) calculated as a result of both crosstalk and misalignment, Abst.; 1. Introduction; 3. Misalignment Channel Matrix; 4. Multi-Core Fiber Channel Model; Equation 4; 6. Simulation Result; We defined the CDL which appears due to the existence of the crosstalk and fiber misalignment; 7. Conclusions). Thus, the only feature not taught by Abouseif is a system administration device. Froggatt teaches a multicore fiber interrogating system (Abst.; Fig. 4) wherein core losses resulting from fiber parameters and at least one misalignment loss value are determined by a system administration device (interferometric interrogation system 18 determines one or more of insertion loss and return loss resulting from fiber parameters and misalignment, Fig. 4; Abst.; Par. 3-4; Par. 11; Par. 37; 
On page 10 of Applicnat’s Remarks it is argued that REKAYA BEN-OTHMAN fails to teach the above noted features of claim 1. However, the Examiner notes that REKAYA BEN-OTHMAN was not cited in the rejection of claim 1. Additionally, the Applicant argues that “Rekaya Ben-Othman therefore does not even relate to multi-core fibers”. However, at no point did the Examiner cite REKAYA BEN-OTHMAN to teach a multi-core fiber. Rather, REKAYA BEN-OTHMAN was cited to teach features recited in dependent claim 10 and 13, specifically an optical transmitter comprising: an error correcting code encoder configured to encode said data into a codeword vector by applying at least one error correcting code; a modulator configured to determine a set of modulated symbols by applying a modulation scheme to said codeword In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Applicant’s invention and REKAYA BEN-OTHMAN are concerned with an optical transmitter comprising: an error correcting code encoder configured to encode said data into a codeword vector by applying at least one error correcting code; a modulator configured to determine a set of modulated symbols by applying a modulation scheme to said codeword vector, and a Space-Time encoder configured to determine a codeword matrix by applying a Space-Time code to said set of modulated symbols.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abouseif et al. NPL “Core Mode Scramblers for ML-detection based Multi-Core Fibers Transmission” (hereinafter Abouseif).
Regarding Claim 15, Abouseif teaches a method for determining a core dependent loss value for an optical fiber communication system (Heterogeneous Multi-Core Fiber communication systems, Abst.; A 16-QAM modulation is used at the transmitter and a Maximum-Likelihood (ML) decoder is used at the receiver side, 6. Simulation Results) wherein data is transmitted over an optical fiber transmission channel (A 16-QAM modulation is used at the transmitter, 6. Simulation Results) made of a multi-core fiber (Heterogeneous Multi-Core Fiber communication systems, Abst.; MCF structures, 6. Simulation Results; Fig. 1), optical signals carrying said data propagate along the multi-core fiber according to two or more cores (fibers having 12 cores, Fig. 1; Finally, we propose a core scrambling as an efficient method to mitigate the CDL in the system and present simulation results for two structures: 12 cores Heterogeneous fiber (Hetero-MCF) with low core pitch value in order to obtain high coupling between the cores and 12 cores Heterogeneous fiber with Trench Assisted (Hetero-TA-MCF) with low coupling, 1. Introduction; we evaluate the performance of the scrambling for the 12 cores, 6. Simulation Result), said multi- core fiber being associated with fiber parameters (core structure parameters, Table 1; see also parameters described in 2. Crosstalk Channel Matrix) and misalignment losses values (crosstalk and misalignment, Abst.; 1. Introduction; 3. Misalignment Channel Matrix; 4. Multi-Core Fiber Channel Model; 6. Simulation Result; 7. Conclusions), wherein the method comprises determining a core dependent loss value depending on the fiber parameters and misalignment losses values (Core Dependent Loss (CDL) .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abouseif in view of Froggatt et al. US 2018/0172920 A1 (hereinafter Froggatt).
Regarding Claim 1, Abouseif teaches an optical transmission system (Heterogeneous Multi-Core Fiber communication systems, Abst.; A 16-QAM modulation is used at the transmitter and a Maximum-Likelihood (ML) decoder is used at the receiver side, 6. Simulation Results) comprising an optical transmitter (the transmitter, 6. Simulation Result) configured to transmit data over an optical fiber transmission channel (A 16-QAM modulation is used at the transmitter, 6. Simulation Results) made of a multi-core fiber (Heterogeneous Multi-Core Fiber communication systems, Abst.; MCF structures, 6. Simulation Results; Fig. 1), optical signals carrying said data propagate along the multi- core fiber according to two or more cores (fibers having 12 cores, Fig. 1; Finally, we propose a core scrambling as an efficient method to mitigate 
Abouseif does not specifically teach a system administration device configured to determine the core dependent loss. However, Froggatt teaches a multicore fiber interrogating system (Abst.; Fig. 4) wherein core dependent losses resulting from fiber parameters and at least one misalignment loss value are determined by a system administration device (interferometric interrogation system 18 determines one or more of insertion loss and return loss resulting from fiber parameters and misalignment, Fig. 4; Abst.; Par. 3-4; Par. 11; Par. 37; Par. 39; Par. 41-47; Claim 1; Claim 10), because this allows optical multicore fibers to be 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Abouseif to include a system administration device configured to determine the core dependent loss, because this allows optical multicore fibers to be connected accurately, reliably, and inexpensively in real time based on feedback concerning losses resulting from possible misalignment.
Regarding Claim 2, Abouseif as modified by Froggatt teaches the optical transmission system of claim 1, wherein said fiber parameters comprise a fiber length (Abouseif, fiber length, 2. Crosstalk Channel Matrix), a number of cores at least equal to two (Abouseif, number of cores [e.g. 12], 1. Introduction; 2. Crosstalk Channel Matrix; Fig. 1; core number, Table 1), crosstalk coefficients (Abouseif, crosstalk [XT] between two cores, Abst.; 1. Introduction; 2. Crosstalk Channel Matrix), and coupling coefficients (Abouseif, coupling coefficient between the two cores, 1. Introduction; 2. Crosstalk Channel Matrix), each crosstalk coefficient representing a crosstalk between two cores in said multi-core fiber (Abouseif, crosstalk [XT] between two cores, Abst.; 1. Introduction; 2. Crosstalk Channel Matrix), each coupling coefficient representing a coupling between two cores in said multi-core fiber (Abouseif, coupling coefficient between the two cores, 1. Introduction; 2. Crosstalk Channel Matrix).
Regarding Claim 3, Abouseif as modified by Froggatt teaches the optical transmission system of claim 1, wherein said misalignments loss values represent a misalignment of the multi-core fiber chosen in a group comprising a longitudinal misalignment, a transverse alignment, and an angular alignment (Abouseif, There are three types of misalignment for SMF 
Regarding Claim 4, Abouseif as modified by Froggatt teaches the optical transmission system of claim 1, wherein the system administration device is configured to determine a core loss value associated with each core of the multi-core fiber depending on said fiber parameters and at least one misalignment loss value (Abouseif, Core Dependent Loss (CDL) calculated as a result of both crosstalk and misalignment, Abst.; 1. Introduction; 3. Misalignment Channel Matrix; 4. Multi-Core Fiber Channel Model; Equation 4; 6. Simulation Result; We defined the CDL which appears due to the existence of the crosstalk and fiber misalignment; 7. Conclusions; Froggatt, interferometric interrogation system 18 determines one or more of insertion loss and return loss resulting from fiber parameters and misalignment, Fig. 4; Abst.; Par. 3-4; Par. 11; Par. 37; Par. 39; Par. 41-47; Claim 1; Claim 10).
Regarding Claim 5, Abouseif as modified by Froggatt teaches the optical transmission system (100) of claim 4, wherein the system administration device is configured to determine each core loss value as a random variable of a lognormal distribution (Abouseif, Equation 4; 4. Multi-Core Fiber Channel Model) defined by a mean value and a variance value (Abouseif, zero mean and variance N0, 4. Multi-Core Fiber Channel Model), said mean value and variance value being dependent on the fiber parameters and at least one misalignment loss value (Abouseif, H is the channel matrix which consists of a concatenation of K fiber sections. L is a normalization factor used to compensate the link loss. Finally, N is an Additive White Gaussian noise with zero mean and variance N0, 4. Multi-Core Fiber Channel Model; 3. Misalignment Channel Matrix; Equation 2).
.

Claims 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abouseif as modified by Froggatt, and further in view of REKAYA BEN-OTHMAN et al. US 2018/0019817 A1 (hereinafter REKAYA BEN-OTHMAN).
Regarding Claim 10, Abouseif as modified by Froggatt teaches the optical transmission system of claim 1.
Abouseif as modified by Froggatt does not teach wherein the optical transmitter comprises: an error correcting code encoder configured to encode said data into a codeword vector by applying at least one error correcting code; a modulator configured to determine a set of modulated symbols by applying a modulation scheme to said codeword vector, and a Space-Time encoder configured to determine a codeword matrix by applying a Space-Time code to said set of modulated symbols. However, REKAYA BEN-OTHMAN teaches an optical transmission system (Fig. 1) wherein the optical transmitter comprises: an error correcting code encoder configured to encode said data into a codeword vector by applying at least one error correcting code; a modulator configured to determine a set of modulated symbols by applying a modulation scheme to said codeword vector, and a Space-Time encoder configured to 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Abouseif as modified by Froggatt such that the optical transmitter comprises: an error correcting code encoder configured to encode said data into a codeword vector by applying at least one error correcting code; a modulator configured to determine a set of modulated symbols by applying a modulation scheme to said codeword vector, and a Space-Time encoder configured to determine a codeword matrix by applying a Space-Time code to said set of modulated symbols, because this helps to mitigate the impact of Mode Dependent Loss in the system.
Regarding Claim 13, Abouseif as modified by Froggatt teaches the optical transmission system of claim 12.
Abouseif as modified by Froggatt does not teach wherein the optical receiver comprises: a Space-Time decoder configured to determine modulated symbols by applying a Space-Time decoding algorithm; and a demodulator configured to determine a sequence of symbols by performing a demodulation of the modulated symbols determined by the Space-Time decoder, and an error correcting code decoder configured to determine an estimate of the transmitted data by applying an error correcting code decoding algorithm. However, REKAYA BEN-OTHMAN teaches an optical transmission system (Fig. 1) whereinthe optical receiver comprises: a Space-Time decoder configured to determine modulated symbols by applying a Space-Time decoding algorithm; and a demodulator configured to determine a sequence of symbols by performing a 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Abouseif as modified by Froggatt such that the optical receiver comprises: a Space-Time decoder configured to determine modulated symbols by applying a Space-Time decoding algorithm; and a demodulator configured to determine a sequence of symbols by performing a demodulation of the modulated symbols determined by the Space-Time decoder, and an error correcting code decoder configured to determine an estimate of the transmitted data by applying an error correcting code decoding algorithm, because this helps to mitigate the impact of Mode Dependent Loss in the system.

Allowable Subject Matter
Claim 6-9, 11, and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W LAMBERT whose telephone number is (571)272-7692. The examiner can normally be reached Monday to Friday, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571)272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/DAVID W LAMBERT/Examiner, Art Unit 2636